DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No.  62/079,362, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed provisional application is directed to a method for providing checks and balances to ensure proper chain of title in real property conveyances.  Therefore, the disclosure in the provisional application does not appear 

Double Patenting
3.	Claims 1 - 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the Claims of U.S. Patent Nos. 10,482,553.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to adjusting boundaries to render oil and gas division orders.  .  
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim Rejections – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
Claims 1, 8, and 15 are independent.  Claims 1 and 15 are system claims and therefore fall into the statutory category of a “machine/manufacture.”  Claim 8 is a method claim and falls into the statutory category of a “process.”  
With respect to the §101 rejection, Claim 1 is illustrative:
Claim 1 recites the limitation:  “receive executed lease data for mineral rights leases on associated first land parcels from at least one second remote terminal; send, through the network interface to a client application being executed on a first remote terminal, first map data associated with the executed lease data; receive, from the first remote terminal, data defining a proposed division order boundary submitted by a first user through the client application, wherein the proposed division order boundary is a boundary for a proposed division of interest for a mineral extraction well; determine whether the proposed division order boundary is approved as an approved division order boundary.”
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “remote terminal” or a “client application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human (e.g. a landman) can easily receive a map and separate lease data (e.g. executed leases relating to tracts of land shown on 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, the mere nominal recitation of generic computer components – such as a “network interface” or “processor” or “storage medium” - does not take the claim out of the mental processes grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites the few computer components listed above.  These components are recited at a high-level of generality.  The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  These computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of such concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with 
Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  To reiterate, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible.
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of generating a joint interest and revenue billing deck for settlement of the well proceeds.  Claim 2 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 
Claim 3 merely recites the abstract concept of the costs associated with well leases.
Claim 4 merely recites the abstract concept of land ownership data.  
Claim 5 merely recites the abstract concept of a title opinion.
Claim 6 merely recites the abstract concept of a type of joint interest.
Claim 7 merely recites the abstract concept of adjusting a division order boundary.
Claim 8 is virtually identical to Claim 1 and is ineligible for the same reasons set forth above.  
Claim 9 is virtually identical to Claim 2 and is ineligible for the same reasons set forth above.  
Claim 10 is virtually identical to Claim 3 and is ineligible for the same reasons set forth above.  
Claim 11 is virtually identical to Claim 4 and is ineligible for the same reasons set forth above.  
Claim 12 is virtually identical to Claim 5 and is ineligible for the same reasons set forth above.  
Claim 13 is virtually identical to Claim 6 and is ineligible for the same reasons set forth above.  

Claim 15 is virtually identical to Claim 1 and is ineligible for the same reasons set forth above.  
Claim 16 merely recites the abstract concept of generating a division order boundary according to received lease information.
Claim 17 merely recites the abstract concept of how to generate a division order boundary.
Claim 18 merely recites the abstract concept of how to generate a division order boundary.
Claim 19 merely recites the abstract concept of allocating costs to leased tracts.  
Claim 20 merely recites the abstract concept of how to generate a joint billing and revenue deck.
Accordingly, Claims 1 – 20 are rejected under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2003/0220734 to Harrison et al. (hereinafter “Harrison”) in view of U.S. Patent Publication No. 2015/0228025 to Allison (hereinafter “Allison”) and still further in view of U.S. Patent No. 8,209,265 to Agnew et al. (hereinafter “Agnew”).
	
	The Harrison reference is in the same field of endeavor as the claimed invention. It is entitled:  “Land software tool.”  It relates to a network-accessible tool which utilizes a geographic information system (GIS) to draw boundaries on a map which relate to ownership interests in real property, including oil and gas leases and other mineral rights.  The Abstract reads as follows:
	“Disclosed is a network accessible tool that is capable of providing map and satellite image data, as well as other photographic image data to locate, identify, measure, view, and communicate information about land over the Internet-to-Internet users. The network accessible tool includes a location tool that allows the user to locate areas on a map using geographic names, township, range and section descriptions, county names, latitude and longitude coordinates or zip codes. Network accessible tool also includes a metes and bounds tool that draws boundaries on the map and image data in response to metes and bounds descriptions that have been entered by the Internet user. The network accessible tool also includes a lat/long drawing tool that draws boundaries on the map and image data based upon latitude and longitude coordinate pairs that have been entered by the Internet user. A cursor drawing tool allows the Internet user to draw and edit boundaries on the map and image data by simply clicking the cursor on the corner points of the boundary. An acreage calculation tool is also provided that calculates the acreage of an enclosed boundary. A distance measurement tool is also provided. The cursor information tool provides information relating to the name and creation date of the map and image data in accordance with the location of the cursor on the screen. The information can be communicated by printing, downloading, or e-mailing.”  (emphasis added)  

	Thus, Harrison allows a user to enter boundaries (e.g. metes and bounds) and render real property interests via an editable map.  The entry of data and adjustments in 
	“[0007] The present invention overcomes the disadvantages and limitations of the prior art by providing a tool that has a comprehensive set of functions that supply information relating to land over a network and that can be operated in a simple and easy fashion by technical or non-technical users. The comprehensive set of functions allow a user to locate, identify, define, measure, view and communicate information relating to land. The term “land” may include a parcel of land, a property, an easement, a tract, a lot and block ownership rights, a right-of-way, a mineral right, a water right, a lease, vegetation, a geographical area of interest, land operation and management, the physical characteristics of land, the political aspects of land and the physical location of natural and man-made objects and structures built on the land or to be built on the land.”  (emphasis added) 

Furthermore, Harrison teaches that information relating to these land rights can be entered by a user:
“[0031]  .  .  .Sample boundary information 104 can be entered by a user by various methods. For example, a metes and bounds tool 122 can be used that is a part of the network accessible tool 164 that allows the user to enter metes and bounds data. Boundary information in the form of boundary lines, as illustrated in FIG. 1b, is then entered by the metes and bounds tool on the viewing window 106. The metes and bounds tool is described in more detail with respect to the description at FIG. 4.”  (emphasis added)  See Fig. 1b.

Significantly, Harrison specifically teaches that a user can adjust boundaries to obtain different forms of information about the land included within the adjusted boundaries, such as acreage, distance, etc.  
“[0034] All three of the above-described methods of recording boundary data illustrate the boundaries on the screen and adjust the underlying map or image data to be placed on the screen in the proper location so that the boundaries appear in the proper location on the underlying map or image data. In addition, the boundary information may be displayed either larger or smaller depending upon the scale of the underlying map or image data. Further, the boundary drawing may be moved on the underlying map or image data to a new location without changing the shape of the boundary drawing. Also, the boundary lines may be edited. For example, a user may wish to change the size of the enclosed boundary to encompass a predetermined size. The user may adjust one or more boundary lines while observing the acreage calculator to obtain the desired size parcel. Also, the process of drawing boundaries and locations normally starts on a USGS topo-quad map that provides sufficiently detailed information to locate the boundaries and locations for the user. As described above, the user can zoom to different scales or toggle to different maps or images to assist in drawing boundaries.”  (emphasis added) See Fig. 4 as well as [0055].

As the user adjusts the boundaries to the desired position, this process is aided by the display which illustrates the resulting calculations based on the boundary changes.  The foregoing quotation explains that the user can “observe the acreage calculator.” Thus, as shown in Fig. 1b, the acreage and various distances are shown in an interactive manner.  See also [0046].  Harrison also teaches the preparation of tables and related reports, such as those shown at Figs. 10-11.  See also [0054].
Boundaries can be adjusted to obtain the desired attributes relating to the land:
“[0056] Referring again to FIG. 4, after the metes and bounds tool draws the boundary lines on the map at step 420, the metes and bounds tool calculates and provides acreage and perimeter measurements at step 428. At step 430, the user can then shift all of the boundaries of the metes and bounds description to a new location. For example, if a starting point was incorrectly entered, and the user realizes that the boundaries do not align with certain image data, the user can shift the entire boundary set and maintain the same shape to a new location so that the boundaries correspond to the proper location of the land. At step 432, the lat/long tool button can then be activated to obtain a display of the lat/long coordinates, which can be printed by the user to obtain lat/long coordinates of each of the corner points of the land.”  (emphasis added) 

Accordingly, with regard to Claim 1, Harrison teaches:
1. A system, comprising: a network interface; a processor connected to the network interface; and a non-transitory computer-readable storage medium storing a 

receive executed lease data for mineral rights leases on associated first land parcels from at least one second remote terminal;  (See at least [0007] quoted above with respect to lease data; see also [0031].  Metes and bounds is considered to constitute the recited “lease data.”)

send, through the network interface to a client application being executed on a first remote terminal, first map data associated with the executed lease data;  (See at least Fig. 1b)

receive, from the first remote terminal, data defining a proposed division order boundary submitted by a first user through the client application, wherein the proposed division order boundary is a boundary for a proposed division of interest for a mineral extraction well;  (See at least [0034] with respect to drawing boundaries on the map and [0007] which respect to mineral rights, such as a well.)

determine whether the proposed division order boundary is approved as an approved division order boundary;  (See at least [0034]; the user can adjust the boundaries until the attribute of interest is determined.)



determine, in response to identification of the approved division order boundary, according to the approved division order boundary, one or more second land parcels having boundaries that are within, or at least partly overlap, the approved division order boundary;   (See at least Fig. 1b; the map will clearly illustrate those parcels which overlap or are within the boundary drawn by the user.)

PLM-001C1-29-save division order data for a division order associated with the approved division order boundary in response to identifying the approved division order boundary; and  ((See at least Fig. 1a; once the desired boundaries are drawn, the system allows for maps to be saved in a database 162.  See [0080] – [0081].)

Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the limitations relating to division orders, Harrison does not 
Allison is in the same field of endeavor as Harrison and the claimed invention:  the use of map and lease data to generate reports pertaining to the land.  The title of Allison is:  “Apparatus, system, and method for oil and gas portfolio management.”    
Like Harrison and the claimed invention, Allison relates to the use of map and lease data to generate reports on various interests in land.  This information is calculated in the form of “property sets.”  Thus, Allison:  Abstract reads as follows:
“Implementations described and claimed herein provide apparatuses, systems, and methods for collecting oil and gas interests and for managing an oil and gas portfolio. In one implementation, interest information corresponding to one or more properties for which an interest is retained by a lease is received. The interest information is automatically aggregated based on an identification of each of the one or more properties. The aggregated interest information is retrieved from one or more databases for a property set including at least one property selected from the one or more properties. Financial information is generated for the property set. The financial information includes a plurality of financial attribute values of at least one financial attribute of the property set over a time interval. The plurality of financial attribute values are determined based on the aggregated interest information for the property set.”  (emphasis added) 

Thus, these teachings of Allison relating to a financial interest retained by a lease are considered to constitute the recited division order.  Given the broadest reasonable interpretation of the term “division order,” Allison is considered to relate to costs and payments of royalties associated with underlying leases.  Although referred to as a “property set,” the financial interests are the same.  Thus, Allison teaches:
“[0018] Aspects of the present disclosure involve apparatuses, systems, and methods for managing and collecting oil and gas interests (e.g., royalty interests, working interests, overriding interests, or other interests). In one particular aspect, a portfolio management application operates royalty and/or working interests the owner may have in oil, gas, and/or minerals. The portfolio management application manages and collects interest payment information for a plurality of properties. The properties and payment information may be entered manually or imported and compiled automatically from owner and/or operator data. As such, the portfolio management application manages an owner's interest portfolio, including mineral ownership, leases, and well property information along with interest payment detail.”  (emphasis added) 

Moreover, the lease interests of Allison may be displayed as a table or a map.  See Fig. 2 and [0027].
Accordingly, Allison teaches:
generate at least one joint interest billing and revenue deck according to the saved division order data, wherein the at least one joint interest billing and revenue deck comprises at least obligations related to the division order; (See at least the quotations above relating to royalties relating to the division order or “property set.”  See [0003] – [0004] with respect to revenue from well production.)

and determine payments for entities associated with the one or more second land parcels according to the at least one joint interest billing and revenue deck.  (See at least the foregoing quotations from Allison as well as [0025] – [026].)

Agnew is also in the field of division orders.  It teaches an electronic settlement system with a software “division order module” for generating the revenue and payment data based on such orders.  It allows a user to automatically manage the payments required under such division orders.  Thus, Agnew:  Abstract reads as follows:
“An electronic settlement system for mineral production, distribution, and sales includes a plurality of modules and a processor for using information from those division order module, gathering system and gas plant module, wellhead price module, mineral lease and agreement module, product movement and balancing module, mineral ownership and book entry and netting module.”  (emphasis added)   See also Fig. 4b.


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GIS-based boundary drawing system of Harrison, which displays attributes relating to land boundaries and adjusted land boundaries, with the oil and gas lease management system of Allison.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference. As noted above, Harrison teaches that attributes based on land – including leases and mineral rights – can be displayed on a map with respect to land parcels or tracts defined by boundaries.  Harrison further teaches that these boundaries can be adjusted.  It would greatly extend the usefulness and convenience of the system of Harrison to add revenue and royalty interests in the underlying land, as taught by Allison.  
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification.  Rather than acreage or distance, one of ordinary skill would only need to make a straightforward computer programming change to display revenue and royalty obligations as taught by Allison.  It is the position of the Office that, for a person of ordinary skill in the art, based on the extensive metes and bounds teachings of Harrison, and how to enter them, such a change to the programming code of Harrison based on the “property set” teachings of Allison would be capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.
As noted above, Harrison teaches that mineral rights and lease information can be displayed with respect to boundaries on a map.  Harrison also teaches that such boundaries may be adjusted to obtain the attributes desired by the user.  Agnew teaches that a division order can be generated from underlying lease information.  This reference also teaches that division orders may be changed or new ones created.  See at least Fig. 4b, division order module 300, and the related description at Cols. 5-6. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined GIS-based mapping system of Harrison in view of Allison, to add the division order generation teachings of Agnew.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference.  As noted above, Harrison teaches the value of using a mapping boundary tool to display and adjust land attributes.  It would greatly extend the commercial value of the mapping system of Harrison to add the division order generation teachings of Agnew based on the mapping features of Harrison.  A person of ordinary skill in the art would have a reasonable expectation of success in making this combination for the same reasons as set forth above.

With regard to Claim 2,  Agnew teaches wherein the program further incudes instructions to: receive billing data from a second user at a third remote terminal; and allocate costs from the billing data associated with the second land parcels according to the saved division order data; and wherein the instructions to generate the at least one joint interest billing and revenue deck according to the saved division order data include instructions to generate the at least one joint interest billing and revenue deck according to the saved division order data and the allocated costs.  (See at least Agnew:  Background; costs are billed by the various service providers associated with the well production.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined GIS-based mapping system of Harrison in view of Allison, to add the billing and cost allocation teachings of Agnew.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference.  As noted above, Harrison teaches the value of using a mapping boundary tool to display and adjust land attributes.  It would greatly extend the commercial value of the mapping system of Harrison to add the division order generation teachings of Agnew based on the mapping features of Harrison.  A person of ordinary skill in the art would have a reasonable expectation of success in making this combination for the same reasons as set forth above.


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined GIS-based mapping system of Harrison in view of Allison, to add the billing and cost allocation teachings of Agnew.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference.  As noted above, Harrison teaches the value of using a mapping boundary tool to display and adjust land attributes.  It would greatly extend the commercial value of the mapping system of Harrison to add the division order generation teachings of Agnew based on the mapping features of Harrison.  A person of ordinary skill in the art would have a reasonable expectation of success in making this combination for the same reasons as set forth above.

With regard to Claim 4, Harrison teaches wherein the program further incudes instructions to: receive land ownership data from a third user at a fourth remote terminal; and generate a set of lease documents according to the land ownership data.  (See at least [0076], which reads in pertinent part as follows:
“[0076] The present invention therefore provides a network accessible tool that is capable of performing a wide variety of functions relating to maps, satellite imagery and other image data relating to land to define, measure and communicate information. The network accessible tool organizes and searches a large database of image and other information. Locating, panning and zooming can be performed by using the techniques disclosed in U.S. Provisional Patent Application Serial No. 60/370,083 by James J. include title documents, geographical maps and surveys, satellite images, and photo images from the ground. The network accessible tool assists the user in locating and viewing the land, defining information relating to the land, and communicating that information. The network accessible tool provides a unique land information resource that allows the user to locate, delineate boundaries and retrieve geographical information. It can be used in selling, buying, developing, subdividing, lending, insuring, surveying, determining ownership rights and various other functions such as planning and research with respect to land. It can be used by surveyors, engineers, appraisers, title companies, customers, sellers, brokers, etc. Various tools provided by the network accessible tool work together, synergistically to provide improved functionality.”  (emphasis added)   Based on these teachings a person of ordinary skill in the art would readily understand that the system of Harrison can receive title information and generate lease documents.)

With regard to Claim 5, Harrison teaches wherein the land ownership data includes a title opinion.  (See at least [0076].)

With regard to Claim 6, Agnew teaches wherein the at least one joint interest billing and revenue deck further comprises a type of interest for each entity of the entities associated with the one or more second land parcels, wherein the type of interest is one of a working interest, a non-operating working interest, a royalty interest, or an overriding royalty interest.  (See at least Background.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined GIS-based mapping system of Harrison in view of Allison, to add the billing and cost allocation teachings of Agnew.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference.  As noted above, Harrison teaches the value of using a mapping boundary tool to display and adjust land 

With regard to Claim 7, Harrison teaches wherein the data for the adjusted division order boundary is submitted by the first user through the client application.  (See at least [0031] and Fig. 1b)

With regard to Claim 8, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 9, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 10, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 11, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  



With regard to Claim 13, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 16, Allison teaches wherein the instructions to obtain a proposed division order boundary include instructions to: generate, automatically, the proposed division order boundary according to terms of the executed lease data.  (See at least Allison: Abstract and [0019], [0031]; as noted above, Allison teaches that received leases are aggregated and a property set (e.g. division order) can be automatically generated based on this underlying lease data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GIS-based boundary drawing system of Harrison, which displays attributes relating to land boundaries and adjusted land boundaries, with the oil and gas lease management system of Allison.  The motivation to make this modification comes from the teachings 

With regard to Claim 17, Allison teaches wherein the instructions to generate the proposed division order boundary according to terms of the executed lease data include instructions to: determine third land parcels for the proposed division order boundary by performing at least one of: identify land parcels having the lowest royalty rates from a geographic area; or identify land parcels from a geographic area resulting in the lowest royalty rate for the proposed division order boundary.  (See at least Allison:  [0057] – [0058; if the interest owner is a working interest, a person of ordinary skill in the art would have an incentive to lower royalty rates and would therefore design a boundary – based on the teachings of Harrison – that would result in lower royalties.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GIS-based boundary drawing system of Harrison, which displays attributes relating to land boundaries and adjusted land boundaries, with the oil and gas lease management system of Allison.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference. As noted above, Harrison teaches that attributes based on land – including leases and mineral rights – can be displayed on a 

With regard to Claim 18, Harrison teaches wherein the instructions to obtain a proposed division order boundary include instructions to:  PLM-OO1C1-34-send, through the network interface to a client application being executed on the first remote terminal, first map data associated with the executed lease data; and receive, from the first remote terminal, data defining the proposed division order boundary submitted by a first user through the client application.  (See at least Harrison: Fig 1a; instructions for boundaries and adjusted boundaries may be sent over the network 166 to the land software mapping tool.)

With regard to Claim 19, Agnew teaches wherein the program further incudes instructions to: receive billing data from a second user at a third remote terminal; and allocate costs from the billing data associated with the second land parcels according to the saved division order data; and wherein the instructions to generate the at least one joint interest billing and revenue deck according to the saved division order data include instructions to generate the at least one joint interest billing and revenue deck according to the saved division order data and the allocated costs; and wherein the costs comprise at least one of bonuses, delay rentals, royalty percentages, or considerations for contracts.  (See at least Agnew:  Background)


With regard to Claim 20, Agnew teaches wherein the program further incudes instructions to: receive land ownership data from a third user at a fourth remote terminal; and generate a set of lease documents according to the land ownership data; wherein the land ownership data includes a title opinion; and wherein the at least one joint interest billing and revenue deck further comprises a type of interest for each entity of the entities associated with the one or more second land parcels, wherein the type of interest is one of a working interest, a non-operating working interest, a royalty interest, or an overriding royalty interest.  (See at least Agnew, Cols 5-6, which reads:
“Database 302 comprises records of division orders in the system 10. A record in database 302 may comprise one or more of the following fields: a standard division order number; owner names, numbers, and addresses; ownership information; description of land, mineral rights and obligations; ownership history, chain of title; grantor's and grantees; cross-references to leases, assignments, and conveyances; key dates; scanned images of supporting documents; cross-references to 

A “chain of title” is considered to constitute the recited “title opinion.”  This claim is a combination of other features taught in the prior art and is mapped to the references as described above.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined GIS-based mapping system of Harrison in view of Allison, to add the billing and cost allocation teachings of Agnew.  The motivation to make this modification comes from the teachings and suggestions of the Harrison reference.  As noted above, Harrison teaches the value of using a mapping boundary tool to display and adjust land attributes.  It would greatly extend the commercial value of the mapping system of Harrison to add the division order generation teachings of Agnew based on the mapping features of Harrison.  A person of ordinary skill in the art would have a reasonable expectation of success in making this combination for the same reasons as set forth above.

Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 7,171,389 to Harrison.  This reference is relevant to the features of drawing boundaries on maps.
	U.S. Patent No. 7,676,420 to Agnew et al.  This reference is relevant to the features of settlement of oil and gas leases.
	U.S. Patent No. 8,249,994 to Sinclair et al.  This reference is relevant to the features of preparing a division order.
	U.S. Patent No. 9,069,793 to Kadowaki et al.  This reference is relevant to the features of highlighting boundaries on a map.
	U.S. Patent Publication No. 2014/0157172 to Peery et al.  This reference is relevant to the features of overlaying lease boundaries on a map.
	U.S. Patent Publication No. 2015/0286630 to Bateman et al.  This reference is relevant to the features of using documents such as leases to automatically prepare reports such as division orders.

	U.S. Patent Publication No. 2015/0109316 to Burgin et al.  This reference is relevant to the features of mapping and oil and gas interests.
	U.S. Patent Publication No. 2012/0054270 to Foreman et al.  This reference is relevant to the features of linking documents to a GIS mapping system.
	Non-Patent Literature:
	Anonymous, “iLandman Explainer Video,” youtube.com, 2012

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or 
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

February 17, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691